DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 10/12/2021.
Claims 1-17 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ’67 (US 20080071267 A1) in view of Tyson (US 201800271594 A1).
Regarding claim 1, Wang ’67 teaches a medical device (Fig. 5; ablation electrode assembly 200) comprising: a shaft (Fig. 5; catheter shaft 208) including a central lumen configured to direct a flow of fluid through the shaft (Fig. 5; fluid tube 210); and an electrode (Fig. 5; distal electrode 202) positioned at a distal portion of the 214) in fluid communication with the central lumen, wherein the electrode lumen is configured to receive the flow of fluid from the central lumen, wherein a distal portion of the electrode includes one or more channels angled (Fig. 5; irrigation passageways 216 and distal irrigation flow path 220) relative to the electrode lumen, wherein the one or more channels are in fluid communication with the electrode lumen to receive the flow of fluid from the electrode lumen, and wherein the one or more channels are configured to divert the flow of fluid from the electrode lumen toward one or more outlets laterally offset from the electrode lumen (Fig. 2; outlets 22).  
However Wang ’67 fails to teach the device wherein the shaft or the electrode is movable relative to the other of the shaft or the electrode.
Tyson teaches an apparatus for slidably moving multiple features relative to a sheath insertable into a body and positionable relative to a reference point. 
Tyson further teaches the device (Fig. 1; a bronchoscope 118 including an insertion tube 119) wherein the shaft or the electrode is movable relative to the other of the shaft or the electrode (Fig. 2-6; primary electrode 209 may be movable independently relative to the sheath 103). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Tyson into the device of Wang ’67 as Tyson teaches (Para. [0004]- [0006]) the benefit of the ability to move and manipulate inserted objects within living bodies for types of analysis, diagnosis and treatment and the importance of properly positioning electrode at desired locations within electrosurgical treatments.  
Regarding claim 7, Wang ‘67 teaches the medical device of claim 1, wherein the electrode includes a distal tip having a closed distal most end face (Para. [0008] discusses both open and closed types being utilized for irrigated electrode catheters), the distal tip includes at least two outlets for emitting the fluid, and wherein the at least two outlets are positioned proximal to the distal most end face (Para. [0040] discusses the proximal passageways 216 as being angles toward the area of intersection between the proximal member 206 and the distal member 202).  
Regarding claim 8, Wang ’67 teaches the medical device of claim 7, wherein one or more central longitudinal axes of the one or more channels extend transverse to a central longitudinal axis of the electrode 
Regarding claim 9, Wang ’67 teaches the medical device of claim 7, wherein the one or more channels extend in a V-shape to connect the electrode lumen to the two outlets (Para. [0040] discusses the proximal passageways 216 as being angles toward the area of intersection between the proximal member 206 and the distal member 202).  
Regarding claim 10, Wang ’67 teaches the medical device of claim 7, wherein the distal tip includes four outlets, and wherein the four outlets are connected by two channels, the two channels extending in a direction transverse to the electrode lumen (Fig. 4; displays four outlets 22 and two passageways 24).  
Regarding claim 11, Wang ’67 teaches the medical device of claim 1, wherein the electrode includes a distal tip (Fig. 5; distal member 202), wherein the one or more channels includes a plurality of indentations that connect a radial exterior of the distal tip to the electrode lumen (Fig. 5; proximal passageways 216), and wherein the electrode further includes an electrode cap that extends over a distal end of the electrode lumen such that fluid delivered through the electrode lumen flows through the indentations at an angle relative to a central longitudinal axis of the electrode lumen (Para. [0034] discusses the passageways being perpendicular to the longitudinal axis of the assembly which contains the delivery tube where fluid is pumped).  
Regarding claim 12, Wang ’67 teaches the medical device of claim 1, wherein the electrode includes a distal tip, wherein the distal tip (Fig. 5; distal member 202) includes a cylindrical end portion that extends over a distal end of the electrode lumen, and wherein the one or more channels and one or more outlets are formed by a plurality of side slits positioned proximal to the cylindrical end portion and connecting to the electrode lumen such that fluid delivered through the electrode lumen flows through the side slits at an angle relative to a central longitudinal axis of the electrode lumen (Para. [0013] discusses the passageway extending toward the distal member at an angle between 0 and 90 degrees).  
Regarding claim 13, Wang ’67 teaches the medical device of claim 1, further including an insulating end cap (Para. [0034] discusses the proximal member as being comprised of a poor conducting material) surrounding at least a portion of the electrode (Fig. 5; distal electrode 202), wherein the end cap includes a narrowed stop surface radially surrounding a portion of the electrode (Fig. 5; proximal member 206), wherein the electrode 206 as being between distal electrode 202 and catheter shaft 208 for the purpose of connecting the members).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ’67 (US 20080071267 A1) in view of Wang ’95 Wang (US 20080161795 A1).
Regarding claim 14, Wang ’67 teaches a medical device (Fig. 5; ablation electrode assembly 200) comprising: a shaft (Fig. 5; catheter shaft 208) including a central lumen configured to direct a flow of fluid through the shaft (Fig. 5; fluid tube 210); an electrode (Fig. 5; distal electrode 202) positioned at a distal portion of the shaft and including an electrode lumen (Fig. 5; electrode lumen 214) in fluid communication with the central lumen, wherein the electrode lumen is configured to receive the flow of fluid from the central lumen, and wherein the electrode lumen includes a central longitudinal axis; wherein the electrode includes a longitudinal portion and a distal tip at a distal end of the longitudinal portion with a plurality of channels (Fig. 5; irrigation passageways 216 and distal irrigation flow path 220) fluidly connected to the electrode lumen, wherein each of the plurality of channels includes a central longitudinal axis, and wherein at least one of the central longitudinal axes of the plurality of channels is angled relative to the central longitudinal axis of the electrode lumen.  
However, Wang ’67 fails to teach the distal tip including a plurality of fluid channels, wherein the distal tip includes a radial thickness that is wider than a radial thickness of the longitudinal portion. 
Wang ’95 teaches an ablation catheter controlling the temperature through outlet connected through passageways. Wang further ‘95 teaches (Fig. 1a-2b; electrode 102) the distal tip including a plurality of fluid channels, wherein the distal tip includes a radial thickness that is wider than a radial thickness of the longitudinal portion. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wang ’95 into the device of Wang ’67 as Wang ’95 teaches (Para. [0042]) the 
Regarding claim 15, Wang ’67 teaches the medical device of claim 14, wherein a combined cross-sectional area of the plurality of channels is greater than a cross-sectional area of the electrode lumen (Para. [0047] discusses the maximum diameter of the distal member of the irrigation passageways as being equal to or larger than the maximum diameter of the proximal member).  
Regarding claim 16, Wang ’67 teaches the medical device of claim 14, wherein the plurality of channels includes two channels, with the central longitudinal axes of the two channels extending in a V-shape and being angled relative to the central longitudinal axis of the electrode lumen by an acute angle (Para. [0040] discusses the proximal passageways 216 as being angles toward the area of intersection between the proximal member 206 and the distal member 202).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ’67 (US 20080071267 A1) in view of Wang ’95 Wang (US 20080161795 A1) further in view of Tyson (US 201800271594 A1).
Regarding claim 17, Wang ’67 teaches the medical device of claim 14, wherein the distal tip includes a closed distal most end face (Para. [0008] discusses both open and closed types being utilized for irrigated electrode catheters).  
However Wang ’67 fails to teach the device wherein the shaft or the electrode is movable relative to the other of the shaft or the electrode.
Tyson teaches an apparatus for slidably moving multiple features relative to a sheath insertable into a body and positionable relative to a reference point. 
Tyson further teaches the device (Fig. 1; a bronchoscope 118 including an insertion tube 119) wherein the shaft or the electrode is movable relative to the other of the shaft or the electrode (Fig. 2-6; primary electrode 209 may be movable independently relative to the sheath 103). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Tyson into the device of Wang ’67 as Tyson teaches (Para. [0004]- [0006]) the benefit of the ability to move and manipulate inserted objects within living bodies for types of analysis, diagnosis and treatment and the importance of properly positioning electrode at desired locations within electrosurgical treatments.  

Claim 2-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ’67 (US 20080071267 A1) in view of Tyson (US 201800271594 A1) further in view of Greep (US 20180333191 A1).
Regarding claim 2, Wang ’67/Tyson teaches the medical device of claim 1, however fails to teach the device further including a handle with a main part and a movable part, and wherein at least one of the main part and the movable part includes a slot, sliding of the movable part in a first direction relative to the main part extends the electrode, and sliding of the movable part in a second direction relative to the main part retracts the electrode.  
Greep teaches an instrument having an interior conduit for the delivery of fluid to a surgical site. Greep further teaches teach the device (Fig. 2; electrosurgical instrument 104) further including a handle (Fig. 2; hand piece 114) with a main part and a movable part (Fig. 2; extendable shaft 124), and wherein at least one of the main part and the movable part includes a slot (Para. [0054] discusses the extendable shaft 124 as being coupled through any variety of mechanisms such as slots), sliding of the movable part in a first direction relative to the main part extends the electrode, and sliding of the movable part in a second direction relative to the main part retracts the electrode (Para. [0035] discusses the extendable shaft 124 as being selectively extendable from and retractable into a (e.g. translatable along an axis running in the proximal/distal direction) distal end).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Greep into Wang as Greep teaches (Para. [0030]- [0037]) the benefit of having a variety of discreet positions where an electrode may be extended into while maintaining a singular position of the hand piece.
Regarding claim 3, Greep further teaches the medical device of claim 2, wherein at least one of the main part and the movable part includes a fluid port to couple a fluid source to the handle (Fig. 2; conduit 126), and 130).  
Regarding claim 4, Greep further teaches the medical device of claim 3, further including a drive element (Fig. 2; controls 134), wherein the drive element extends from the handle to the electrode to electrically connect the energy source to the electrode, and to move the electrode distally or proximally based on relative movement between the main part and the movable part.  
Regarding claim 6, Greep further teaches the medical device of claim 1, wherein the shaft includes an electrically insulating sheath (Para. [0051] discusses the extendable shaft 124 as being coated with a non-conductive material), and wherein the sheath is coupled to an electrically insulating distal end cap (Fig. 4; distal end opening 146) including a passage for slidably receiving the electrode (Fig. 4; electrode tip 116). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ’67 (US 20080071267 A1)/ Tyson (US 201800271594 A1) in view of Greep (US 20180333191 A1) further in view of Wang ’95 (US 20080161795 A1).
Regarding claim 5, Wang ’67/Tyson in view of Greep teaches the medical device of claim 4, however fails to teach the device further including a one way valve coupling the fluid source to the port and preventing fluid from flowing proximally out of the port.  
Wang ’95 teaches an ablation catheter controlling the temperature through outlet connected through passageways. Wang further ‘95 teaches (Fig. 1; valve element 108) a one way valve coupling the fluid source to the port and preventing fluid from flowing proximally out of the port. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wang ’95 into the device of Wang ‘67/Greep as Wang ’95 teaches (Para. [0080]) the beneficial use of preventing backflow as having a number of advantages, including, for example, reducing blood clotting inside the catheter.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s argument of the limitations that are not taught by the Wang ’67 are moot in view of the new rejection under Wang ‘67/Tyson/Wang ’95.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794